Order entered July 26, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00758-CV

                         EQUINE HOLDINGS, LLC, Appellant

                                             V.

                              MICHAEL JACOBY, Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-18005

                                         ORDER
      Before the Court is appellant’s July 23, 2019 motion for an extension of time to file its

brief on the merits. We GRANT the motion and extend the time to August 6, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE